Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on July 28, 2021 was received and has been entered.  Claim 1 was amended. Claims 11-17 were cancelled. Claims 1-10 are in the application. Claims 24-29 have been withdrawn. A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.		
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the amendment to the title. 
The previous objection to the specification for including the phrase “dispensing gas-borne powder” is withdrawn based on applicant’s arguments.
Claim Objections
The previous objection based on the phrase in claim 1 “dispensing gas-borne powder” is withdrawn based on Applicant’s arguments. 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “oscillating mechanism” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Structure found in the specification being interpreted as the oscillating mechanism is as follows: “shaker table” (122) and its equivalents as shown in Fig. 3 and described in Abstract, paragraphs 10, 26, 49, 53, and 81.
Claim Rejections - 35 USC § 103

The previous rejection of claims 1-3, 5, and 8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20190030938 A1 to Vandre et al (hereinafter Vandre) and US Pat. Num. 5,494,520 to Lamendola et al (hereinafter Lamendola) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) is withdrawn based on the amendment to claim 1 and cancellation of claims 3-4.
Claims 1-2, 5, and 8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20190030938 A1 to Vandre et al (hereinafter Vandre) and US Pat. Num. 5,494,520 to Lamendola et al (hereinafter Lamendola) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) and US Pat. Pub. No. 20080260180 to Debe (hereinafter Debe) and US Pat. Num. 5,650, 193 to Swain et al. (hereinafter Swain). 
Regarding claim 1, Vandre teaches a powder-rubbing apparatus (1) suitable for making a powder-rubbed substrate (30) , the powder-rubbing apparatus (1) comprising: a rotatable rubbing roll (2) having a rotational axis;  5a substrate path for conveying the substrate in a machine direction into frictional contact with the rotatable rubbing roll within a rubbing zone (surrounding 12) , wherein the substrate frictionally contacts the rotatable rubbing roll within the rubbing zone; a powder coating die (6) comprising an inlet port in fluid communication with an outlet port, wherein 10the powder coating die is disposed adjacent to the substrate path. 
Vandre does not explicitly teach an oscillating mechanism for oscillating the rotatable rubbing roll along the rotational axis.
Kannwischer is directed to an oscillating roller.
Kannwischer teaches oscillating rollers are used to reduce unwanted accumulation. (See Kannwischer, Abstract, Fig. 1 and col. 1, lines 15-20.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an oscillating mechanism for oscillating the rotatable rubbing roll along the rotational axis, because Kannwischer teaches this oscillating structure can be used to reduce the unwanted build-up on a roller. (See Kannwischer, Abstract, Fig. 1 and col. 1, lines 15-20.)
Vandre does not explicitly teach a dispenser for dispensing gas-borne powder in fluid communication with the inlet port of the powder coating die, wherein the dispenser is aligned such that at least a portion of a gas-borne powder dispensed from the powder coating die is deposited directly onto at least one of the rotatable rubbing roll or the substrate and conveyed into the rubbing zone. 
Lamendola is directed to a film coating apparatus.
Lamendola teaches a dispenser (22) for dispensing gas-borne powder in fluid communication with the inlet port of the powder coating die, wherein the dispenser is aligned such that at least a portion of a gas-borne powder dispensed from the powder coating die is deposited directly onto at least one of the rotatable rubbing roll (8) or the substrate and conveyed into the rubbing zone. (See Lamendola, col. 2, lines 35-40.)
Debe identifies dropping powder and blowing powder as art recognized equivalents. (See Debe, paragraph 25.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a dispenser for dispensing gas-borne powder in fluid communication with the inlet port of the powder coating die, wherein the dispenser is aligned such that at least a portion of a gas-borne powder dispensed from the powder coating die is deposited directly onto at least one of the rotatable rubbing roll or the substrate and conveyed into the rubbing zone, because Lamendola teaches utilizing this art recognized method of dispensing would allow the particles to be dispersed substantially uniformly. (See Lamendola, col. 2, lines 35-40.)
Additionally, regarding claim 1, Vandre teaches the rotatable rubbing roll (2) has an air permeable (apertures 13) outer sleeve.   (See Vandre, Fig. 3 and paragraph 36.)
Further, regarding claim 1, Vandre does not explicitly teach the air permeable outer sleeve comprises at least one of a fabric. 
Swain is directed to a fluid metering and coating device.
Swain teaches the air permeable outer sleeve comprises at least one of a fabric. (See Swain, Fig. 1, Abstract, col. 5, lines 35-45.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the outer sleeve comprises at least one of a fabric, because Kato teaches this structure would allow the density of the fabric at the periphery of the wheel to be adjusted. (See Swain, Fig. 1, Abstract, col. 5, lines 35-45.)
Regarding claim 2, Vandre does not explicitly teach the powder coating die is disposed adjacent to the rotatable rubbing roll outside the rubbing zone, and is adapted such that the gas-borne powder dispensed from the powder coating die is carried by the rotatable rubbing roll into the rubbing zone. 
Lamendola teaches the powder coating die is disposed adjacent to the rotatable rubbing roll outside the rubbing zone, and is adapted such that the gas-borne powder dispensed from the powder coating die is carried by the rotatable rubbing roll into the rubbing zone.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the powder coating die is disposed adjacent to the rotatable rubbing roll outside the rubbing zone, and is adapted such that the gas-borne powder dispensed from the powder coating die is carried by the rotatable rubbing roll into the rubbing zone, because Lamendola teaches this would allow the particles to be dispersed substantially uniformly. (See Lamendola, col. 2, lines 35-40.)
Regarding claim 5, Vandre teaches the rotational axis (axis of 7) is parallel to a cross- substrate direction (width of the substrate) perpendicular to the machine direction (arrow above 40 in Fig. 1) . (See Vandre, Fig. 3 and paragraph 36.)
Regarding claim 8, Vandre teaches comprising a vacuum source adjacent to and in fluid communication with the substrate.  (See Vandre, paragraph 31.)
The previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20190030938 A1 to Vandre et al (hereinafter Vandre) and US Pat. Num. 5,494,520 to Lamendola et al (hereinafter Lamendola) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) and US Pat. Num. 20180275568 A1 to Koide et al (hereinafter Koide) is withdrawn based on the amendment to claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20190030938 A1 to Vandre et al (hereinafter Vandre) and US Pat. Num. 5,494,520 to Lamendola et al (hereinafter Lamendola) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) and US Pat. Pub. No. 20080260180 to Debe (hereinafter Debe) and US Pat. Num. 5,650, 193 to Swain et al. (hereinafter Swain) as applied to claim 1 and further in view of US Pat. Num. 20180275568 A1 to Koide et al (hereinafter Koide)
Regarding claim 6, Vandre does not explicitly teach the dispenser for dispensing gas-borne powder 30comprises an ultrasonic horn.
Koide is directed to a disperser.
Koide teaches the dispenser for dispensing powder 30comprises an ultrasonic horn. (See Koide, paragraph 206.) 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the dispenser for dispensing gas-borne powder 30comprises an ultrasonic horn, because Koide teaches this would provide dispersion treatment for the particles to have the desired distribution. (See Koide, paragraph 206.) 
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20190030938 A1 to Vandre et al (hereinafter Vandre) and US Pat. Num. 5,494,520 to Lamendola et al (hereinafter Lamendola) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) as applied to claim 1 and further in view of US Pat. Num. 3,559,895 to Edwin Fay (hereinafter Fay) is withdrawn based on the amendment to claim 1.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20190030938 A1 to Vandre et al (hereinafter Vandre) and US Pat. Num. 5,494,520 to Lamendola et al (hereinafter Lamendola) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) and US Pat. Pub. No. 20080260180 to Debe (hereinafter Debe) and US Pat. Num. 5,650, 193 to Swain et al. (hereinafter Swain) as applied to claim 1 and further in view of US Pat. Num. 3,559,895 to Edwin Fay (hereinafter Fay)
Regarding claim 7, Vandre does not explicitly teach the dispenser for dispensing gas-borne powder comprises a powder jet pump comprising: a main body having a particle inlet at a first end and an outlet connector at a second end, the 35particle inlet being in fluid communication with an inlet chamber; a nozzle defining a passage in fluid communication with the chamber and outlet connector, wherein the nozzle includes a nozzle throat;  16WO 2019/025903PCT/IB2018/055513at least one suction inlet in fluid communication with the chamber; an annular plenum positioned around the main body having a gas inlet; and at least two jet passages each having an inlet opening into the annular plenum and an outlet opening within the nozzle throat.
Lamendola teaches the dispenser (22) for dispensing gas-borne powder comprises a powder jet pump comprising: a main body (4) having a particle inlet at a first end (receiving from 2) and an outlet connector (18)  at a second end, the 35particle inlet being in fluid communication with an inlet chamber (inside of 4); a nozzle (20) defining a passage in fluid communication with the chamber and outlet connector (18), wherein the nozzle includes a nozzle throat;  16WO 2019/025903PCT/IB2018/055513at least one suction inlet (26) in fluid communication with the chamber (inside of 4). (See Lamendola, col. 2, lines 35-40.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the dispenser for dispensing gas-borne powder comprises a powder jet pump comprising: a main body having a particle inlet at a first end and an outlet connector at a second end, the 35particle inlet being in fluid communication with an inlet chamber; a nozzle defining a passage in fluid communication with the chamber and outlet connector, wherein the nozzle includes a nozzle throat;  16WO 2019/025903PCT/IB2018/055513at least one suction inlet in fluid communication with the chamber, because Lamendola teaches this would allow the particles to be dispersed substantially uniformly. (See Lamendola, col. 2, lines 35-40.)
Further regarding claim 7, Vandre does not explicitly teach an annular plenum positioned around the main body having a gas inlet; and at least two jet passages each having an inlet opening into the annular plenum and an outlet opening within the nozzle throat.
Fay is directed to jet mill grinding solid material.
Fay teaches an annular plenum (34) positioned around the main body (11, 19) having a gas inlet (40); and at least two jet passages (45) each having an inlet opening into the annular plenum and an outlet opening within the nozzle throat (28). (See Fay, Figs. 1-3, col. 6, lines 5-15, 54-60.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an annular plenum positioned around the main body having a gas inlet; and at least two jet passages each having an inlet opening into the annular plenum and an outlet opening within the nozzle throat, because Lamendola teaches this would allow the particles to be dispersed substantially uniformly. (See Lamendola, col. 2, lines 35-40.)
The previous rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20190030938 A1 to Vandre et al (hereinafter Vandre) and US Pat. Num. 5,494,520 to Lamendola et al (hereinafter Lamendola) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) as applied to claim 8 and further in view of US Pat. Num. 3,286,007 to R.C. Wilkie et al (hereinafter Wilkie) is withdrawn based on the amendment to claim 1.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20190030938 A1 to Vandre et al (hereinafter Vandre) and US Pat. Num. 5,494,520 to Lamendola et al (hereinafter Lamendola) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) and US Pat. Pub. No. 20080260180 to Debe (hereinafter Debe) and US Pat. Num. 5,650, 193 to Swain et al. (hereinafter Swain) as applied to claim 8 and further in view of US Pat. Num. 3,286,007 to R.C. Wilkie et al (hereinafter Wilkie).
Regarding claim 9, Vandre does not explicitly teach the vacuum source is disposed downstream of 10the rubbing zone. 
Wilkie is directed to applying a powder to a substrate.
Wilkie teaches the vacuum source (12) is disposed downstream of 10the powder application zone. (See Wilkie, Fig. 1 and col. 6, lines 68-75.) 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the vacuum source is disposed downstream of 10the rubbing zone, because Wilkie teaches this would help provide uniform distribution of the particles. (See Wilkie, Fig. 1 and col. 6, lines 68-75.) 
Regarding claim 10, Vandre does not explicitly teach the vacuum source is proximate to the powder coating die. 
Wilkie teaches the vacuum source (12) is proximate to the powder coating die. (See Wilkie, Fig. 1 and col. 6, lines 68-75.) 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the vacuum source proximate to the powder coating die, because Wilkie teaches this would help provide uniform distribution of the particles. (See Wilkie, Fig. 1 and col. 6, lines 68-75.) 
Claims 1 and 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,650, 193 to Swain et al. (hereinafter Swain) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) . 
Regarding claim 1, Swain teaches a powder-rubbing apparatus (25) suitable for making a powder-rubbed substrate (30) , the powder-rubbing apparatus (1) comprising: a rotatable rubbing roll (25) having a rotational axis (2);  5a substrate path (circumferential direction around the substrate roll) for conveying the substrate in a machine direction into frictional contact with the rotatable rubbing roll within a rubbing zone (area between 5 and 12), wherein the substrate (5) frictionally contacts the rotatable rubbing roll (25) within the rubbing zone; a powder coating die (22) comprising an inlet port in fluid communication with an outlet port, wherein 10the powder coating die (22) is disposed adjacent to the substrate path (circumferential direction around the substrate roll). (See Swain, Figs. 1, 4-7, Abstract and col. 1, lines 16-26, col 3, lines 1-15, col. 4, lines 10-20, col. 5, lines 34-44 and col. 7, lines 40-45.  ) 
Examiner is considering the outlet end of a dispensing apparatus to be an art recognized equivalent of a coating die. 
Swain does not explicitly teach an oscillating mechanism for oscillating the rotatable rubbing roll along the rotational axis.
Kannwischer is directed to an oscillating roller.
Kannwischer teaches oscillating rollers are used to reduce unwanted accumulation. (See Kannwischer, Abstract, Fig. 1 and col. 1, lines 15-20.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an oscillating mechanism for oscillating the rotatable rubbing roll along the rotational axis, because Kannwischer teaches this oscillating structure can be used to reduce the unwanted build-up on a roller. (See Kannwischer, Abstract, Fig. 1 and col. 1, lines 15-20.)
Swain does not explicitly teach a dispenser for dispensing gas-borne powder in fluid communication with the inlet port of the powder coating die, wherein the dispenser is aligned such that at least a portion of a gas-borne powder dispensed from the powder coating die is deposited directly onto at least one of the rotatable rubbing roll or the substrate and conveyed into the rubbing zone. 
 Swain teaches the gas containing particulate material can be pressurized to about 5 to 10 pounds per square inch.  (See Swain, Figs. 1, 4-7, Abstract and col. 1, lines 16-26, col 3, lines 62-67, col. 4, lines 10-20, col. 5, lines 34-44 and col. 7, lines 40-45.  ) 
Examiner is considering a dispenser for dispensing gas-borne powder in fluid communication with the inlet port of the powder coating die is a known device for pressurizing powder or particulate material. 
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have a dispenser for dispensing gas-borne powder in fluid communication with the inlet port of the powder coating die, wherein the dispenser is aligned such that at least a portion of a gas-borne powder dispensed from the powder coating die is deposited directly onto at least one of the rotatable rubbing roll or the substrate and conveyed into the rubbing zone with a reasonable expectation of success, because this would allow the gas containing particulate material can be pressurized in order to facilitate movement of the particulate material into the desired direction.  (See Swain, Figs. 1, 4-7, Abstract and col. 1, lines 16-26, col 3, lines 62-67, col. 4, lines 10-20, col. 5, lines 34-44 and col. 7, lines 40-45.  ) 
Additionally, regarding claim 1, Swain teaches the rotatable rubbing roll (25) has an air permeable (apertures through which particles 16 pass) outer sleeve.    (See Swain, Figs. 1, 4-7, Abstract and col. 1, lines 16-26, col 3, lines 62-67, col. 4, lines 10-20, col. 5, lines 34-44 and col. 7, lines 40-45.  ) 
Swain teaches the air permeable outer sleeve comprises at least one of a fabric. (See Swain, Fig. 1, Abstract, col. 5, lines 35-45.)
Regarding claim 5, Swain teaches the rotational axis (2) is parallel to a cross- substrate direction (width of the substrate 5 left to right direction in Fig. 1) perpendicular to the machine direction (direction top to bottom of 5 in Fig. 1) (See Swain, Figs. 1, 4-7, Abstract and col. 1, lines 16-26, col 3, lines 62-67, col. 4, lines 10-20, col. 5, lines 34-44 and col. 7, lines 40-45.  ) 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,650, 193 to Swain et al. (hereinafter Swain) and and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) as applied to claim 1 and further in view of US Pat. Num. 5,494,520 to Lamendola et al (hereinafter Lamendola) .
Regarding claim 2, Swain does not explicitly teach the powder coating die is disposed adjacent to the rotatable rubbing roll outside the rubbing zone, and is adapted such that the gas-borne powder dispensed from the powder coating die is carried by the rotatable rubbing roll into the rubbing zone. 
Lamendola teaches the powder coating die is disposed adjacent to the rotatable rubbing roll outside the rubbing zone, and is adapted such that the gas-borne powder dispensed from the powder coating die is carried by the rotatable rubbing roll into the rubbing zone.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the powder coating die is disposed adjacent to the rotatable rubbing roll outside the rubbing zone, and is adapted such that the gas-borne powder dispensed from the powder coating die is carried by the rotatable rubbing roll into the rubbing zone, because Lamendola teaches this would allow the particles to be dispersed substantially uniformly. (See Lamendola, col. 2, lines 35-40.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,650, 193 to Swain et al. (hereinafter Swain) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) as applied to claim 1 and further in view of US Pat. Num. 20180275568 A1 to Koide et al (hereinafter Koide) is being maintained.
Regarding claim 6, Swain does not explicitly teach the dispenser for dispensing gas-borne powder 30comprises an ultrasonic horn.
Koide is directed to a disperser.
Koide teaches the dispenser for dispensing powder 30comprises an ultrasonic horn. (See Koide, paragraph 206.) 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the dispenser for dispensing gas-borne powder 30comprises an ultrasonic horn, because Koide teaches this would provide dispersion treatment for the particles to have the desired distribution. (See Koide, paragraph 206.) 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,650, 193 to Swain et al. (hereinafter Swain) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) as applied to claim 1 and further in view of US Pat. Num. 3,559,895 to Edwin Fay (hereinafter Fay) is being maintained.
Regarding claim 7, Swain does not explicitly teach the dispenser for dispensing gas-borne powder comprises a powder jet pump comprising: a main body having a particle inlet at a first end and an outlet connector at a second end, the 35particle inlet being in fluid communication with an inlet chamber; a nozzle defining a passage in fluid communication with the chamber and outlet connector, wherein the nozzle includes a nozzle throat;  16WO 2019/025903PCT/IB2018/055513at least one suction inlet in fluid communication with the chamber; an annular plenum positioned around the main body having a gas inlet; and at least two jet passages each having an inlet opening into the annular plenum and an outlet opening within the nozzle throat.
Lamendola teaches the dispenser (22) for dispensing gas-borne powder comprises a powder jet pump comprising: a main body (4) having a particle inlet at a first end (receiving from 2) and an outlet connector (18)  at a second end, the 35particle inlet being in fluid communication with an inlet chamber (inside of 4); a nozzle (20) defining a passage in fluid communication with the chamber and outlet connector (18), wherein the nozzle includes a nozzle throat;  16WO 2019/025903PCT/IB2018/055513at least one suction inlet (26) in fluid communication with the chamber (inside of 4). (See Lamendola, col. 2, lines 35-40.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the dispenser for dispensing gas-borne powder comprises a powder jet pump comprising: a main body having a particle inlet at a first end and an outlet connector at a second end, the 35particle inlet being in fluid communication with an inlet chamber; a nozzle defining a passage in fluid communication with the chamber and outlet connector, wherein the nozzle includes a nozzle throat;  16WO 2019/025903PCT/IB2018/055513at least one suction inlet in fluid communication with the chamber, because Lamendola teaches this would allow the particles to be dispersed substantially uniformly. (See Lamendola, col. 2, lines 35-40.)
Further regarding claim 7, Swain does not explicitly teach an annular plenum positioned around the main body having a gas inlet; and at least two jet passages each having an inlet opening into the annular plenum and an outlet opening within the nozzle throat.
Fay is directed to jet mill grinding solid material.
Fay teaches an annular plenum (34) positioned around the main body (11, 19) having a gas inlet (40); and at least two jet passages (45) each having an inlet opening into the annular plenum and an outlet opening within the nozzle throat (28). (See Fay, Figs. 1-3, col. 6, lines 5-15, 54-60.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an annular plenum positioned around the main body having a gas inlet; and at least two jet passages each having an inlet opening into the annular plenum and an outlet opening within the nozzle throat, because Lamendola teaches this would allow the particles to be dispersed substantially uniformly. (See Lamendola, col. 2, lines 35-40.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,650, 193 to Swain et al. (hereinafter Swain) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) as applied to claim 1 and US Pat. Pub. No. 20190030938 A1 to Vandre et al (hereinafter Vandre) . 
Regarding claim 8, Swain does not explicitly teach a vacuum source adjacent to and in fluid communication with the substrate.  
Vandre is directed to process for depositing dry powder particles onto a substrate and attaching the particles to the substrate. 
Vandre teaches comprising a vacuum source adjacent to and in fluid communication with the substrate.  (See Vandre, paragraph 31.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a vacuum source adjacent to and in fluid communication with the substrate, because Lamendola teaches this would allow the particles to be dispersed substantially uniformly. (See Vandre, paragraph 31.)
Examiner is considering a vacuum source adjacent to and in fluid communication with the substrate is a known equivalent to vacuum hoses or shrouds for moving air to remove unattached particles from the substrate in vicinity of substrate. 
	The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have included a vacuum source adjacent to and in fluid communication with the substrate, because this would allow the particles that are not securely bonded to the substrate to be removed with moving air.  (See Vandre, paragraph 31.)
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,650, 193 to Swain et al. (hereinafter Swain) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) and US Pat. Pub. No. 20190030938 A1 to Vandre et al (hereinafter Vandre)  as applied to claim 8 and further in view of US Pat. Num. 3,286,007 to R.C. Wilkie et al (hereinafter Wilkie).
Regarding claim 9, Swain does not explicitly teach the vacuum source is disposed downstream of 10the rubbing zone. 
Wilkie is directed to applying a powder to a substrate.
Wilkie teaches the vacuum source (12) is disposed downstream of 10the powder application zone. (See Wilkie, Fig. 1 and col. 6, lines 68-75.) 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the vacuum source is disposed downstream of 10the rubbing zone, because Wilkie teaches this would help provide uniform distribution of the particles. (See Wilkie, Fig. 1 and col. 6, lines 68-75.) 
Regarding claim 10, Swain does not explicitly teach the vacuum source is proximate to the powder coating die. 
Wilkie teaches the vacuum source (12) is proximate to the powder coating die. (See Wilkie, Fig. 1 and col. 6, lines 68-75.) 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the vacuum source proximate to the powder coating die, because Wilkie teaches this would help provide uniform distribution of the particles. (See Wilkie, Fig. 1 and col. 6, lines 68-75.) 
Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered.
but they are not persuasive. Applicant argues in Remarks Section page 7, paragraph 1 that the primary reference Vandre is from inside of a stencil roll/ drum, whereas Lamendola is directly coated on the outside of the drum/roll… each would render the other’s method inoperable.
Examiner does not agree with Applicant’s Representative arguments.
First, a person of ordinary skill in the art would understand how to combine gravity dispensing with structure required for gas-borne particles distribution.  
(See for example, US Pat. Pub. No. 20080260180 to Debe paragraph 25 which identifies dropping and blowing as art recognized equivalents. )
Secondly, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 The secondary reference Lamendola is not being relied on to teach 
 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “at least a portion of the gas-borne powder dispensed from the powder coating die is deposited directly only by gravity and without use of spraying onto at least one of the rotatable rubbing roll or the substrate and conveyed into the rubbing zone ”.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Rejections of claims over US Pat. Num. 5,650, 193 to Swain et al. (hereinafter Swain) and US Pat. Num. 4,829,645 to Kurt R. Kannwischer (hereinafter Kannwischer) , et al
Applicant’s arguments with respect to the second set of rejection on claims 1-2 and 5-10 with primary reference of Swain have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Num. 5,683,742 to Herbert et al teaches the rotatable rubbing roll has an air permeable outer sleeve, the air permeable outer sleeve comprises at least one of a fabric. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717